Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 was filed after the mailing date of the Notice of Allowance on 20 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan M. Weisberg on 29 December 2021.
The application has been amended as follows: 
9.	(Currently Amended)	An energy storage module, comprising:
a plurality of electrochemical cell units, the plurality of electrochemical cell units being disposed in a stacked manner, the plurality of electrochemical cell units forming a cell pack and being at least in part electrically interconnected, each electrochemical cell unit of the plurality of electrochemical cell units comprising:
	at least two lithium-ion pouch cells each having a first terminal lug and a second terminal lug, each one of the first and second terminal lugs having a first side and a second side opposite the first side;
	a planar element at least in part orienting the at least two lithium-ion pouch cells, the planar element being sandwiched between the at least two lithium-ion pouch cells;
	a cell carrier;
	the at least two lithium-ion pouch cells being disposed in the cell carrier and being in mutual electrical contact; 
	the planar element being centrically disposed in the cell carrier; and 
	the planar element being in contact with the lithium-ion pouch cells; 
an energy storage control installation for controlling the operation of the energy storage, the energy storage control installation having a circuit board; 
at least two flexible busbar connectors; 
a shunt, the shunt having a first surface and a second surface, the first surface of the shunt is at least partially in contact with the at least two flexible busbar connectors, and the second surface is at least partially in contact with the circuit board of the energy storage control installation; and
at least one contacting device for electrically contacting the plurality of electrochemical cell units, the at least one contacting device being comb-shaped and having a plurality of teeth, each of the first and the second terminal lugs being received between and contacting two neighboring teeth of the plurality of teeth of the at least one contacting device, each one of the first and second sides of the first and second terminal lugs being directly electrically connected to the at least one contacting device by push-fitting the at least one contacting device at least onto the first and second terminal lugs. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art (see previous rejection) teaches a similar battery module including a cell connection element comprising bus bars and flexible circuit boards as previously applied.  The independent claim as amended herein distinguishes from the prior art as a whole in requiring (in combination with the other structural features of the claim): 
at least one contacting device for electrically contacting the plurality of electrochemical cell units, the at least one contacting device being comb-shaped and having a plurality of teeth, each of the first and the second terminal lugs being received between and contacting two neighboring teeth of the plurality of teeth of the at least one contacting device, each one of the first and second sides of the first and second terminal lugs being directly electrically connected to the at least one contacting device by push-fitting the at least one contacting device at least onto the first and second terminal lugs.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723